Citation Nr: 0528000	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-11 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 11, 1996, for 
the grant of service connection for arteriosclerotic heart 
disease (ASHD) with hypertension.  


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on December 2003 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a Joint Motion by the parties.  The appeal was 
initiated from an April 1998 decision by the Oakland 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an effective date prior to June 11, 1996, for 
the grant of service connection for ASHD with hypertension.  
In June 1999, the veteran appeared for a personal hearing 
before a hearing officer at the RO.  The case came before the 
Board in October 2002, when the Board denied an effective 
date prior to June 11, 1996, for the grant of service 
connection for ASHD with hypertension.  The veteran appealed 
that decision to the Court.  By an December 2003 Order, the 
Court vacated the October 2002 Board decision and remanded 
the matter for readjudication consistent with the Joint 
Motion.  In August 2004, the Board remanded the matter for 
reasons set forth in the Joint motion (to include notice of 
the Veterans Claims Assistance Act of 2000 (VCAA)).  


FINDINGS OF FACT

The veteran's initial claim of service connection for ASHD 
was received by the RO on June 11, 1996; this was more than a 
year after his June 1968 separation from active duty, and the 
RO granted service connection for ASHD with hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD), effective from the date the claim was received.  


CONCLUSION OF LAW

An effective date prior to June 11, 1996, for the grant of 
service connection for ASHD with hypertension is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was properly (See VAOPGCPREC 8-2003 (Dec. 2003)) 
provided VCAA notice on the "downstream" issue of the 
effective date for an award of service connection by a May 
1999 statement of the case (SOC).  Although he was provided 
the appropriate and adequate notice/information subsequent to 
the rating decision appealed, he is not prejudiced by any 
notice timing defect.  He was notified (in the April 1998 
decision, in the SOC, in a supplemental SOC (SSOC) issued in 
August 1999, in November 2004 correspondence from the RO, and 
in an SSOC issued in January 2005) of everything required, 
and has had ample opportunity to respond or supplement the 
record.  Specifically, the November 2004 correspondence and 
the January 2005 SSOC informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
case was reviewed de novo subsequent to the notice, and the 
veteran has had ample opportunity to respond.  Consequently, 
he is not prejudiced by any notice timing deficiency.  
Regarding content of notice, the April 1998 decision, the May 
1999 SOC, and the SSOCs issued in August 1999 and January 
2005, informed him of the controlling law and regulations, 
what the evidence showed, and why the claim was denied.  The 
SOC and the SSOCs specifically advised him of what the 
evidence must show to establish entitlement to an effective 
date earlier than June 11, 1999, for a grant of service-
connection, and those documents advised the veteran of what 
information and evidence VA needed from him.  The RO asked 
him to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to let VA know 
"[i]f there is any other evidence or information that you 
think will support your claim," and to send to VA "any 
evidence in your possession that pertains to your claim."  
(See November 19, 2004 letter).  Everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in August 2004.  The development (pursuant to the 
December 2003 Joint Motion), to include additional VCAA 
notice and readjudication of the claim (with specific 
consideration of the claim under the provisions of 38 C.F.R. 
§ 3.155), has been completed.  A Decision Review Officer 
reviewed the claim de novo (see January 2005 SSOC).  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  Notably 
also, given the nature of the matter at hand, the disposition 
will rest essentially on what is already of record.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records are negative for symptoms, clinical 
findings, or diagnosis of ASHD, and there is no evidence that 
such disease was manifested in the first postservice year.  
The veteran did not file a claim seeking service connection 
for ASHD or hypertension within the first postservice year.  

In October 1994, the veteran filed a claim seeking service 
connection for PTSD.  The claim of service connection for 
PTSD was negative for any reference to a heart disorder of 
any kind.  On March 24, 1995, the RO received correspondence 
from the veteran with "enclosed additional information in 
support of the PTSD claim" (emphasis added).  The 
attachments include a copy of a letter from the veteran to a 
hospital committee seeking that he not be required to 
continue ER and ICU duties because they bring on stress-
causing flashbacks.  Neither the letter to the hospital 
committee, nor the letter to the VA makes any mention of a 
claim of service connection for cardiovascular disability.  
Service connection for PTSD was awarded by the RO in a May 
1995 rating decision, effective October 21, 1994, the date VA 
received the veteran's PTSD claim.  

In a letter received by the RO on June 11, 1996, the veteran 
stated that he was having additional difficulties with his 
PTSD that had contributed "immensely to the two heart 
attacks I have survived."  Although he did not communicate 
specifically that he was seeking secondary service connection 
for ASHD, the RO construed this statement as a claim of 
secondary service connection for ASHD.  Following additional 
development, the RO issued an August 1997 decision that 
awarded service connection for ASHD with hypertension, as 
secondary to PTSD, rated totally disabling, effective June 
11, 1996.  

Essentially, the veteran asks VA to find the diagnosed heart 
disease ancillary to his PTSD claim, in that he was suffering 
from the heart condition at the time he filed his initial 
claim for service connection for PTSD in October 1994.  In 
essence, the veteran and his representative contend that the 
effective date of service connection for ASHD should be the 
same date that VA received his initial claim for PTSD, i.e., 
October 21, 1994, because PTSD caused his heart disorder.  It 
is not in dispute that medical records associated with the 
claims folder establish that PTSD and ASHD existed prior to 
June 1996.  

At a June 1999 hearing before a hearing officer at the RO, 
the veteran testified that he did not file a claim seeking 
service connection for his heart disorder earlier because the 
VA was not accepting or recognizing these claims, and he 
reported that he was told he would be just wasting his time 
and adding to his overall PTSD distress.  

The veteran's representative submitted written argument in 
September 2005, contending that the effective date for 
service connection for ASHD should be March 24, 1995, "at a 
minimum," as that was the date VA received a letter from the 
veteran in which he noted that his Vietnam experiences and 
PTSD prevented him from working in the Emergency Room, and 
resulted in two "cardiac events that required 
angioplasties."  In his argument, the representative 
reiterated that the medical evidence of record shows that 
PTSD and ASHD existed prior to June 1996.  

Legal Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established (emphasis added).  38 C.F.R. § 
3.157(b).

As noted, the controlling law and regulation provide that the 
effective date of the grant of service connection (here for 
ASHD) will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  In essence, the 
determination is based on timing, i.e., when the veteran 
filed the original claim for service connection for ASHD.  

The veteran contends that the date of receipt of his initial 
claim of service connection for PTSD should be the effective 
date of the award of compensation for the medical condition 
(ASHD) caused by the PTSD.  The pertinent facts are not in 
dispute, and the law, specifically 38 U.S.C.A. §§ 5101 and 
5110, is dispositive in this matter.  Together, 38 U.S.C.A. 
§§ 5101 and 5110 mandate that a claim must be specific, and 
that the effective date of an award based on an original 
claim shall not be earlier than the date of receipt of 
application therefor (emphasis added).  Here, the first 
communication from the veteran, formal or informal, 
specifying a claim of service connection for ASHD was his 
letter received June 11, 1996.  There simply is no legal 
basis for entitlement to benefits for ASHD prior to that 
date.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352 (1995).  There is no 
provision in the law for awarding an earlier effective date 
based on the veteran's assertion that the disability existed 
before he filed the claim.  That his PTSD caused his ASHD 
with hypertension is not in dispute, but that fact is 
irrelevant to the matter at hand.  The Board acknowledges the 
veteran's statements and contention that his ASHD symptoms 
are shown by competent medical evidence as early as 1988.  
However, his claim for service connection for ASHD was not 
received until June 1996.  There is nothing in the claims 
file which may be reasonably construed as a formal or 
informal claim brought prior to June 11, 1996, i.e., no 
communication from the veteran or his representative received 
prior to June 1996 that may reasonably be construed as an 
indication that he was seeking service connection, either on 
a direct or secondary basis, for ASHD.  See 38 C.F.R. 
§§ 3.151, 3.155.

As to the specific contention by the veteran's attorney that 
the correspondence (with attachments) from the veteran to the 
RO in March 1995 constituted an informal claim seeking 
service connection for ASHD, the language of 38 C.F.R. 
§ 3.155 is unambiguous in specifying that an informal claim 
"must identify the benefit sought."  There is nothing in 
any of the correspondence/attachments received by the RO 
March 24, 1995 specifying that the veteran was seeking 
service connection for ASHD.  What the veteran did indicate 
was that he was submitting the materials in connection with 
his claim pertaining to PTSD (which the RO then granted).  
Consequently, that correspondence cannot be an informal claim 
of service connection for ASHD (triggering VA's duty to 
forward the veteran a formal application).  

In summary, the record in this case clearly indicates that he 
first filed a claim seeking service connection for ASHD in 
June 1996 (the RO received the claim on June 11, 1996), and 
there is no provision in the law for making the award 
retroactive to October 1994 (the month in which VA received 
his initial claim of service connection for PTSD) or earlier, 
as he seeks.  There is no statutory or regulatory authority 
which would permit the Board to grant an earlier effective 
date in this case.  Thus, as a matter of law, the appeal 
seeking an earlier effective date for the grant of service 
connection for ASHD with hypertension must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The "benefit of the doubt" doctrine does not apply because 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

An effective date prior to June 11, 1996, for the grant of 
service connection for ASHD with hypertension is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


